DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office action is in response to communications filed April 7, 2022.

Status of Claims
1.	Claims 40-44 are pending and currently under consideration for patentability.

Response to Arguments
2.	Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive. 
	With regard to applicant’s argument that Risk fails to describe “a fluid reservoir coupled to the side ports” and does not anticipate claim 40, examiner respectfully disagrees.  Applicant argues that there are two separate canisters 826 each separately coupled to a pressure sensor 124 through individual upper pressure ports 852 - consequently, neither canister 826 is “coupled to the [at least two] side ports;” instead, each canister 826 is coupled to only one upper pressure port 852.  However, in the rejection, the claimed at least two side ports were equated to Risk’s pair of inlet ports (850), not the pair of upper pressure ports (852), as argued.  Further, applicant appears to be interpreting the claim limitation more narrowly than is currently recited. Claim 40 does not require a single fluid reservoir coupled directly to both of the side ports, it merely requires “a fluid reservoir fluidly coupled to the side ports.” Risk clearly discloses a fluid reservoir (first canister, 826) fluidly coupled to the first side port (first port, 850; Figs. 14, 27) and a fluid reservoir (second canister, 826) fluidly coupled to the second side port (second port, 850; Figs. 14, 27).  Accordingly, it is maintained that Risk discloses a fluid reservoir fluidly coupled to the side ports.  Examiner suggests further limiting the claim via amendment in order to remove Risk from the scope of a 35 USC 102(a)(1) rejection. For purpose of example: the limitations of “an automobile, comprising: two axles; and a wheel coupled to the axles” should not be narrowly interpreted as requiring a single wheel that is coupled to both of the axles.  Any existing car would read on these limitations, since cars clearly have “a wheel coupled to the axles” at the front left, front right, back left and back right.
	With regard to applicant’s argument that the inlet port 850 of Risk is not “disposed on an exterior of the multi-port therapy unit” as recited in claim 40, examiner respectfully disagrees. Applicant argues that the inlet port 850 of Risk is a sub-component of the canister 826, and not on an exterior of the apparatus 802; however, the claimed multi-port therapy unit is equated to the entire wound treatment apparatus (802) disclosed by Risk, where the prior art canisters (826) are integral components of the wound therapy apparatus (802).  Upon connection of Risk’s canisters (826) to the housing (804) of the multiport therapy unit (802), the outer vertical walls (891) of the canisters (826) form an exterior of the multiport therapy unit (802; best seen in Figs. 23, 1 and 8).  The side ports (850) disclosed by Risk are clearly disposed on the outer vertical walls (891); therefore, it is maintained the side ports disclosed by Risk are disposed on an exterior of the multi-port therapy unit.
	Accordingly, the previously applied rejected is repeated below, and this action is made final.
Applicant’s arguments, see page 15, filed April 7, 2022, with respect to the previously applied 35 USC 112(b) rejection to claim 44, have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 44 has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


3.	Claim(s) 40, 41 and 43 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Risk, JR. et al. (US PGPUB 2002/0198504).

4.	With regard to claim 40, Risk discloses a multi-port therapy unit (wound treatment apparatus, 802) for treating a tissue site with reduced-pressure (abstract; Figs. 14, 32; [0094]; [0125]), the multi-port therapy unit (802) comprising: at least two side ports (pair of inlet ports, 850, connected to each respective vacuum bandage, 14) disposed on an exterior (pair of ports 850, are disposed externally on opposite sides of 802) of the of the multi-port therapy unit (802) and each side port (850) configured to fluidly couple to a delivery conduit (pair of evacuating lines, 20); a fluid reservoir (pair of disposable waste collection canisters, 826) fluidly coupled to the side ports (850; [0095]); a controller (also denoted as 850 - but can also been seen as reference numeral 50 in Figs. 2, 3); at least two pressure sensors (pressure sensors, 1038 and 124; Fig. 32) operatively coupled to the controller (850) and configured to generate a pressure signal (via electrical lines, 856; also see Fig. 27) corresponding to a respective side port (850; [0099]); and an indicator (user interface, 10 having display, 1013) operatively coupled to the controller (850) and configured to display a status of a respective side port (850; [0117]); and wherein the controller is configured to receive the pressure signal of a side port, determine the status of the side port in response to the pressure signal, and operate the indicator to display the status ([0133]; [0147-0149]).

5.	With regard to claim 41, Risk discloses that the indicator (10, 1013) is a user interface ([0117]; [0147-0149]).

6.	With regard to claim 43, Risk discloses that the indicator (10, 1013) is a plurality of indicators (a liquid crystal display (LCD) and backlighting provided by a column of LED's behind the LCD), each side port (850) having a first indicator (reminder condition), a second indicator (alarm condition), and a third indicator (service required condition), each indicator configured to display a status (many different indicators to display; [0117]; [0147-0159]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	Claims 42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Risk in view of Karpowicz et al. (US PGPUB 2007/0219532).

8.	With regard to claims 42 and 44, while Risk discloses that the indicator (10, 1013) is a plurality of indicators (a liquid crystal display (LCD) and backlighting provided by a column of LED's behind the LCD), each side port (850) having a first indicator (reminder condition), a second indicator (alarm condition), and a third indicator (service required condition), each indicator configured to display a status (many different indicators to display; [0117]; [0147-0159]); and that default negative pressure levels are 125 mm Hg, and that desired negative pressures can be increased or decreased by the user within a range of 25 mm Hg to 175 mm Hg ([0137]), Risk fails to explicitly disclose that the plurality of LED indicators are operable to provide a color indication of pressure in response to the status determined by the controller, wherein: the first indicator is configured to display a green light and is operated by the controller when pressure at a respective side port is between about -75 mm Hg and about -150 mm Hg; the second indicator is configured to display a yellow light and is operated by the controller if the controller determines that the pressure signal for the respective side port indicates the respective side port is losing reduced pressure; and the third indicator is configured to display a red light and is operated by the controller to display a continuous red light when the pressure at the respective side port is not providing adequate therapy and is operated by the controller to display a flashing red light when the pressure at the respective side port is an over pressure.
	However, Karpowicz discloses a pump system for negative pressure wound therapy (10; Figs. 3, 5A, 5B), for treating a tissue site with reduced-pressure (abstract; [0047]), the system (10) comprising: a side port (fitting, 40) disposed on an exterior of the system (10), the side port (40) configured to fluidly couple to a delivery conduit (inlet tube, 42; [0055]); a fluid reservoir (canister, 36) fluidly coupled to the side port (40); a controller (200 which includes pressure controller, 202; best seen in Fig. 6; [0019-0020]; [0084]); at least two sensors (pressure transducer, 208, tachometer, 212, collection level sensor, 214) operatively coupled to the controller (200) and configured to generate a pressure signal corresponding to the side port (40; [0013]; [0017]; [0019]; [0084]); wherein the controller (200) is configured to receive the pressure signal of the side port (40), determine the status of the side port (40) in response to the pressure signal, and operate the indicator to display the status ([0085-0092]); wherein the indicator (color-coded bar display, 232) is a plurality of LEDs operable to provide a color indication of pressure in response to the status determined by the controller (200; [0018]); and wherein the first indicator (region of green LEDs, 242) is configured to display a green light and is operated by the controller (200) when pressure at the side port (40) is between about -75 mm Hg and about -150 mm Hg (25-200 mm Hg is typical range; [0068]; [0072]; [0083]); the second indicator (region of yellow LEDs, 244) is configured to display a yellow light and is operated by the controller (200) if the controller determines that the pressure signal for the side port (40) indicated that the side port (40) is losing reduced pressure; and the third indicator (region of blue and red LEDs, 240, 246) being configured to display a blue light when the pressure at the side port (40) is not providing adequate therapy and is operated by the controller (200) to display a continuous red light when the pressure at the side port (40) is an over pressure ([0070-0071]; [0097]). Karpowicz also notes that it is readily apparent that a wide variety of non-numerical indicators may be used to display three, four, or more status conditions, including but not limited to one or more blinking lights such that the frequency of blinking indicates the status condition ([0097]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the controller and indicators disclosed by Risk to have green, yellow and red color indicators, indicating proper pressure, loss of pressure and over pressure, similar to that disclosed by Karpowicz, in order to provide the user or practitioner with a visual indication of important operating conditions, as suggested by Karpowicz in paragraph [0018].  Further, one having ordinary skill in the art would be motivated to utilize the red LEDs as an indicator of two status conditions depending on whether the red LEDs are continuous or blinking, since Karpowicz suggests that a wide variety of non-numerical indicators may be used to display three, four, or more status conditions, such as one or more blinking lights, such that the frequency of blinking indicates the status condition in paragraph [0097].
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J MENSH/Primary Examiner, Art Unit 3781